Case 14-25844        Doc 55     Filed 11/05/18     Entered 11/05/18 16:49:54          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 25844
         James Patrick McGuire
         Alicia McGuire
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/14/2014.

         2) The plan was confirmed on 11/24/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/12/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/04/2018.

         5) The case was Dismissed on 06/21/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-25844            Doc 55           Filed 11/05/18    Entered 11/05/18 16:49:54                Desc         Page 2
                                                           of 3



 Receipts:

          Total paid by or on behalf of the debtor                     $71,235.00
          Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                           $71,235.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,000.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                               $2,858.59
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $6,858.59

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 Chase                                    Unsecured      3,540.00            NA              NA            0.00       0.00
 Credit First                             Unsecured         892.00        892.93          892.93        500.58        0.00
 Department Stores National Bank          Unsecured           0.00        303.78          303.78        170.30        0.00
 Discover Bank                            Unsecured     15,746.00     15,719.84        15,719.84      8,812.52        0.00
 Discover Personal Loans                  Unsecured      1,423.00       1,491.07        1,491.07        835.89        0.00
 ECast Settlement Corp                    Unsecured     19,238.00     19,701.95        19,701.95     11,044.89        0.00
 LVNV Funding LLC                         Unsecured     31,085.00     30,660.98        30,660.98     17,188.51        0.00
 New Penn Financial DBA Shellpoint Mort   Unsecured            NA            NA              NA            0.00       0.00
 Ocwen Loan Servicing LLC                 Secured      170,106.00            NA              NA            0.00       0.00
 Ocwen Loan Servicing LLC                 Secured       24,175.00     23,799.33        23,799.33           0.00       0.00
 Ocwen Loan Servicing LLC                 Secured           959.99          0.00          959.99        959.99        0.00
 Ocwen Loan Servicing LLC                 Unsecured           0.00        371.94          371.94           0.00       0.00
 Portfolio Recovery Associates            Unsecured      4,576.00       4,550.28        4,550.28      2,550.86        0.00
 Portfolio Recovery Associates            Unsecured           0.00      9,994.14        9,994.14      5,602.66        0.00
 Portfolio Recovery Associates            Unsecured      2,164.00       2,139.30        2,139.30      1,199.29        0.00
 Sallie Mae                               Unsecured           0.00    15,854.79        15,854.79           0.00       0.00
 Sallie Mae                               Unsecured           0.00      5,804.92        5,804.92           0.00       0.00
 Sallie Mae                               Unsecured     33,462.00     34,133.73        34,133.73           0.00       0.00
 US Bank                                  Secured       16,080.00     15,212.72        15,212.72     15,212.72     298.20




UST Form 101-13-FR-S (9/1/2009)
Case 14-25844        Doc 55      Filed 11/05/18     Entered 11/05/18 16:49:54             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $23,799.33              $0.00             $0.00
       Mortgage Arrearage                                   $959.99            $959.99             $0.00
       Debt Secured by Vehicle                           $15,212.72         $15,212.72           $298.20
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $39,972.04         $16,172.71           $298.20

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $141,619.65         $47,905.50              $0.00


 Disbursements:

         Expenses of Administration                             $6,858.59
         Disbursements to Creditors                            $64,376.41

 TOTAL DISBURSEMENTS :                                                                     $71,235.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
